DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated May 24, 2022.  Currently, claims 1-7 and 9-20 are pending in the application.  Claims 17-20 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donatt.

Referring to claim 2:  Donatt teaches all the limitations of claim 1 as noted above.  Donatt does not specifically teach a width of the frame is in a range of 6 to 55 inches.  It would have been obvious matter of design choice to choose a specific length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  A specific length would allow for construction of a wall of a certain size.

Referring to claim 3: Donatt teaches all the limitations of claim 1 as noted above.  Donatt does not teach the frame is formed of a cut and shaped metal sheet.  However,
the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 11:  Donatt teaches a support strip (item 22) extending in a lateral direction, the support strip including a first end and a second end; and a row of columns (item 20) extending in a first direction from the support strip, each column including a proximal end attached to the support strip and a free distal end that is unsupported.  Donatt does not teach the frame is formed of a cut and shaped metal sheet.  However,
the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 12:  Donatt teaches all the limitations of claim 11 as noted above.  Donatt does not specifically teach a width of the frame is in a range of 6 to 55 inches.  It would have been obvious matter of design choice to choose a specific length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  A specific length would allow for construction of a wall of a certain size.

Referring to claim 13:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches the support strip includes a contact surface that defines a first plane. (front of item 22)

Referring to claim 14:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches each column includes a column body extending away from the support strip, and wherein each column body lies in a second plane that is parallel to the first plane (figure 1).

Referring to claim 15:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches the frame consists of a plurality of identical segments in a line, each of the segments including one of the columns and a portion of the support strip (figure 1).

Referring to claim 16:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches the frame consists of a plurality of identical segments in a line, each of the segments including one of the columns and a portion of the support strip (figure 1).


Response to Arguments
Applicant's arguments filed May 24, 2022 pertaining to claims 11-16 have been fully considered but they are not persuasive.

Applicant has argued that the specific limitations of a single metal sheet cut and formed to create the structure is structural and not a method.  However, the Examiner maintains the position that “ is formed of” in conjunction with cut and shaped indicates a method.  Method steps in a product claim amount to a product-by-process limitation which is not given patentable weight over the reference as how the product is constructed does not define over the actual product.

Allowable Subject Matter
Claims 1-7, 9, and 10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record being Donatt and Steffes, do not teach the combination of columns inset from the ends of the support strip and the unsupported distal ends of the columns.  Donatt teaches columns offset from the ends of the support strip, but it would not have been obvious to modify Donatt to have unsupported distal ends of the columns.  Steffes teaches unsupported distal ends of the columns, but it would not have been obvious to modify Steffes to have the columns offset from ends of the support strip.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635